Advisory Action (cont.)
 	It is asserted, that no amendment has been made, but a Listing of Claims is submitted for the convenience of the Patent Office. For at least the reasons set forth below, Applicant respectfully requests that the rejections be reconsidered and withdrawn. 
In contrast to the claimed invention, the cited references alone or in combination fail to render obvious the present claims. For example, the cited references alone or in combination would not have led the skilled artisan to the presently claimed inventions. 
In this regard, the Patent Office asserts on page 4 of the Office Action that "Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days). The amounts of alpha-lactalbumin (LA) taught, include: 

    PNG
    media_image1.png
    149
    298
    media_image1.png
    Greyscale

 
Then, the Patent Office alleges that this teaching of Montagne encompasses the claimed two infant formulas with the claimed amounts of LA. The Patent Office continues to allege that "all of the formulas are gender specific tor male and female infants, which encompasses, that: one formula having a lower concentration of alpha-lactalbumin is administered to male infants of 1 to 2 months of age; and 
another formula having a higher concentration of alpha-lactalbumin is administered to female infants of I to 2 months of age." See Office Action, pages 4-5. 

In response, the rejection of record discuss this limitation starting at the bottom of page 4 through the top of page 9, providing the following reasons for obviousness:
Montagne teaches that infant formulas fed to infants which are both female and male are to be modeled to human breast milk;
Montagne teaches the administration of a variety of infant formulas, to both male and female infants, which encompasses the use of multiple specific formulas, including one for each female and male gender specific infants;
Montagne teaches the administration of a variety of infant formulas, to both male and female infants, which encompasses the use of multiple specific formulas, including one for each female and male gender specific infants because the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation;
Montagne provides that more than one formula is used based on the age of the infants, which encompasses the use of multiple specific formulas for 
Winter provides that human breast milk is beneficially gender specific, which means that given the desire to model human breast milk one of skill would have a reasonable expectation that human breast milk being modeled is toward known gender specific nutritional contents; and
O’Connor provides a method of treating and/or mitigate sub-optimal growth and development of infants by providing amounts of alpha-lactalbumin to the infants by administering a variety of specific synthetic nutritional compositions to both male and low birth weight infants (e.g. encompassing females) for up to 12 weeks, which encompasses those of 1 to 2 months of age.
Therefore, the combination of teaching illustrates that the art finds the use of formulas that are gender specific, those for males and those for females, as being suitable for similar intended uses, including methods of using synthetic nutritional infant formulas (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and further, in O’Connor, provides that benefits are known from such a thing, including the treatment and/or mitigation of sub-optimal growth and development of infants.






It is further asserted, that on page 6 of the Office Action, the Patent Office admits that "the teaching [in Montagne] is not explicit about the nutritional infant formulas being made for specific genders, such as one formulation for male infants and another formulation for female infants." Then, the Patent Office cites Winter, O'Connor, Academy and Lien. However, these secondary references alone or in combination do not remedy the deficiencies of Montagne. 
Specifically, Winter merely discloses that fat content in mammal milk can differ by gender of the child. O'Connor generally teaches that male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula. The Patent Office merely relies on Academy for the alleged teaching that infants should be provided with an infant formula (Office Action, page 9).
In response, as discussed above, there are several reasons for obviousness of 
the administration of the claimed nutritional formulas, one formulation for male infants and another formulation for female infants.

It is asserted, that the applied references do not suggest any difference in the alpha-lactalbumin content of the breastmilk for different genders, let alone the specifically claimed difference in alpha-lactalbumin content. 
Patent Office also fails to provide any reason why a skilled person without hindsight would select two formulas that "have a characteristic wherein one formula comprising 265.7 to 274.9 mg/L of alpha-lactalbumin more than the other" from the five formulas in Montagne that have these amounts of alpha-lactalbumin (LA): 

    PNG
    media_image2.png
    208
    391
    media_image2.png
    Greyscale

 	Not every two formulas among these five formulas have a difference in the alpha- lactalbumin concentration that encompasses or overlaps with the claimed difference of 265.7 to 274.9 mg/L. For example, the difference in the alpha-lactalbumin concentration between the following two formulas is 0.4 to 1 g/L: 
[AltContent: rect] 
    PNG
    media_image3.png
    99
    426
    media_image3.png
    Greyscale

There is no teaching in Montagne whatsoever that would have motivated the skilled artisan to select two formulas having a difference in the alpha-lactalbumin concentration that encompasses or overlaps the claimed difference of 265.7 to 274.9 mg/L from the five formulas in Montagne. 

1802.2 to 4630.3 mg/L (1.8 to 4.6 g/L) for infants having the age of 1 to 2 months; and 
2067.9 to 4630.3 mg/L (2.1 to 4.6 g/L) for infants having the age of 1 to 2 months.
Montagne’s ranges for alpha-lactalbumin in said formulas show that at least two synthetic nutritional compositions are formulated to have a characteristic wherein one formula comprising 265.7 to 274.9 mg/L of alpha-lactalbumin more than the other. 
Therefore such a claim would have been obvious.

It is asserted, regarding Lien, the Patent Office asserts that this reference discloses "alpha-lactalbumin provides a substantial source of amino acids including the appropriate balance of essential amino acids in human milk" (Office Action, page 11). Nevertheless, this reference does not suggest any difference in the alpha-lactalbumin content of the breastmilk for different genders and thus does not remedy the deficiencies of the other references regarding gender-specificity of alpha- lactalbumin concentration. 
Thus, these secondary references alone or in combination do not provide any reason or motivation for the skilled artisan to administer infant formulas with different alpha-lactalbumin concentrations to different genders of the infant. 
Moreover, these secondary references alone or in combination do not provide any reason or motivation for the skilled artisan to select two formulas having a difference in the alpha- lactalbumin concentration that encompasses or overlaps the claimed difference of 265.7 to 274.9 mg/L from the five formulas in Montagne. The U.S. 
In response, Lein is not applied to show amounts of alpha-lactalbumin, however, to show that its use in formulas was known to be beneficial, as discussed on pages 11-12 of the rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793